Title: To James Madison from Leven Powell, 13 January 1803
From: Powell, Leven
To: Madison, James


Sir,
Middleburg Virga. Janry 13th. 1803
In reply to the letter which I had the honor to receive from you of the 1st. Instt. requesting to know whether I expect payment in Specie of the Amount of the Acceptances for the Tobacco sold in France or of their Value reduced by a Scale of depreciation, and also whether after the deposit of the paper-money the French Government has considered it as forfeited, I will beg leave to observe that as there was an evident depreciation in their Money it appears to me fair, that the payment should be made According to its value at the time the Contract was made, it was certainly this value that governed both parties at that time, and you will recollect was the principle adopted by our Government at the Close of our Revolutionary War, but I have no doubt that interest ought to be paid from the time the money became due.
The letter which I recd. from Callou freres Carmichal & Co. Covering an Accot. of Sales of March 7th. 1793 which must have been Subsequent to the sale and only five days prior to the date of the Acceptances States, the exchange then to be from 15 to 15½ Sterlg. for the three Livres of France or about 5d. Sterlg per Livre.
There is a Claim in Addition to the Acceptances for a small parcel of Tobo. sold perhaps shortly after their date, the Nett proceeds of which amounts to £759.8 making in the whole £.45149.12.6 this appears by a letter from Henderson Riddell & Co. to Wm. Callou & Wm. Mellar and which makes a part of the Statement.
I have not seen the Law of the French Government which Authorized the deposit, nor have I ever understood that there was a time limitted for the Credittors to receive the Money under the penalty of a forfeiture, but if this should be the Case it surely ought to Operate only on its own Citizens who had the means of information and a knowledge of its laws & who would receive a Share of the benefit resulting to the Nation by the forfeiture, but not on a Citizen of a friendly Nation who had not the means of knowing any thing about the Laws of that Country. I am very respectfully Sir, Yr. Ob: Hble Servt.
Leven Powell
 

   
   RC (DNA: RG 76, French Spoliations, 1791–1829).


